COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, O’Brien and Senior Judge Bumgardner
UNPUBLISHED



              CATHERINE REBECCA ROGERS
                                                                               MEMORANDUM OPINION*
              v.     Record No. 0223-15-3                                           PER CURIAM
                                                                                 SEPTEMBER 15, 2015
              VPI STATE UNIVERSITY/
               COMMONWEALTH OF VIRGINIA


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Catherine Rebecca Rogers, pro se, on brief).

                               (Mark R. Herring, Attorney General; Rhodes B. Ritenour, Deputy
                               Attorney General; Scott J. Fitzgerald, Senior Assistant Attorney
                               General; Mary Hendricks Hawkins, Assistant Attorney General, on
                               brief), for appellee.


                     Catherine Rebecca Rogers (claimant) appeals the decision by the Workers’

              Compensation Commission (commission) denying her request for benefits because claimant

              failed to prove an injury by accident. On appeal, claimant argues that (1) the evidence proved an

              injury by accident; and (2) the commission erred in finding that she did not meet the

              requirements for the admission of after-discovered evidence.

                     We have reviewed the record and the commission’s opinion and find that this appeal is

              without merit. Accordingly, we affirm for the reasons stated by the commission in its opinion.

              See Rogers v. VPI State Univ., JCN VA00000928885 (Jan. 9, 2015). We dispense with oral

              argument and summarily affirm because the facts and legal contentions are adequately presented




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.1

                                                                                     Affirmed.




       1
         VPI State University/Commonwealth of Virginia moved to dismiss the appeal because
claimant failed to comply with Rules 5A:2, 5A:4(b), 5A:20, 5A:24, 5A:25, and 5A:26. Since we
summarily affirm, we deny the motion to dismiss.
                                             -2-